DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pp. 5-7, filed 13 May 2022, with respect to the rejection(s) of amended claims 1 and 6 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Davis (U.S. Patent 10,112,118; 'DAVIS').
The Examiner notes that the previously-cited SCOTT reference is no longer being relied upon in this Office action, and any arguments made regarding SCOTT specifically or in combination with any other reference are now moot. The Examiner notes that the now-cited DAVIS and BLUM references, in combination, are both related to real-world motion rides that each present virtual/augmented graphics in relation to a rider’s gaze, and further in relation to the gaze of a rider related to the motion of a ride. The Examiner asserts that the ‘simulating movement of a vehicle’ may be accomplished using the mixed/augmented reality techniques as taught by the DAVIS and BLUM references, and the claim interpretation is not limited to a fixed/pivoting ‘carrier’ nor does the graphical presentation need to be purely virtual and independent from the real-world environment/experience. Please see the Office action below for further explanation regarding the rationale for the rejections of the newly-amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent 10,112,118; 'DAVIS') in view of Blum et al. (U.S. PG-PUB 2016/0048203, 'BLUM').
Regarding claim 1 and claim 6, DAVIS discloses a method and a system for generating a projection video for a user on a carrier (DAVIS; Col. 7, Lines 36-37; “FIG. 3 shows a lower perspective view of … the load 109 as a ride vehicle or ride car [‘carrier’].” Col. 11, Lines 24-35; “… the ride experience can be enhanced by use of a display arrangement 222 … such as a virtual reality (“VR”) headset worn by ride patrons 138 riding on a moving platform, such as load 109, which travels along a travel path within a flight envelope 218 (FIGS. 17-18) of the ride system. To optimize a ride experience to be experienced by a ride patron 138, the VR scenery environment displayed to the ride patron [‘generating a projection video for a user’] … is coordinated with movement of the moving platform or load and, additionally, is coordinated with the images displayed by the display arrangement worn by the ride patron (the “viewing script”).”)  and including a processor (DAVIS; FIG. 22; Col. 11, Lines 53-58; “Headset move capture camera data is inputted into a VR interpretation engine to, e.g., coordinate the display of VR scenery environment 236 with the head-turning movements of the ride patron. … a controller 250 which includes a processor 252 is in data communication 242 with VR headset 222.”) that is configured to: 
while the carrier 15(DAVIS; Col. 14, Lines 47-63; “The present invention … provides a method of presenting a viewing script to a ride patron as the ride patron participates in a ride event during which the ride patron is supported on a sled while the sled is in motion and a during which a viewing script is displayed to the ride patron. The method … includes generating detected status data, … including data relating to a status of a monitored property that varies in correspondence with a change in the direction of gaze of the ride patron relative to the sled.”) and determining a current state of the carrier, wherein the current state of the carrier includes a direction of the movement of the carrier (DAVIS; Col. 7, Lines 1-11; “Motion of the load support 107 is facilitated by deploying or retracting cables 105 along pull directions 117. Motions, such as pitch, roll and yaw, can be provided by selectively retracting and deploying cable 105 with winch assembly 103. The motions result as the cables 105 are independently deployed or retracted, causing independent motion in each of the pull directions. The cooperative motion in the pull directions permit a range of motion in a [3-D] space with at least six degrees of freedom. Other motions, such as lifting, can be accomplished by selectively retracting cable 105 with winch assembly 103” Col. 7, Lines 36-44; “FIG. 3 shows a lower perspective view of … the load 109 as a ride vehicle … FIG. 3 shows the load 109 including a plurality of securing arrangements 136 such as chairs for moving … riders 138 within a [3-D] working space 121 (see e.g., FIGS. 4-5) defined by interconnected boundary lines 122 extending in the x-y plane, the interconnected boundary lines movable in the z direction to collectively form the [3-D] working space.”);
obtain to-be-presented image data in a specific environment according to the estimated eyesight direction and the current state of the carrier (DAVIS; Col. 14, Lines 52-59; “The method … principally includes the step of generating sled position data comprising a sequence of spatial coordinates [‘current state of the carrier’] each associated with a respective one of a group of waypoints, each waypoint being an actual or projected instantaneous location of the sled as the sled travels along an event path.”), and further according to a difference between the estimated eyesight direction and the direction of the movement of the carrier (DAVIS; Col. 14, Lines 64-67 --- Col. 15, Lines 1-10; “The method … includes the step of generating a data set including data portraying an association of each given status of the monitored property regarding the direction of gaze of the ride patron with respective ones of the waypoints along the event path, whereupon the data set can be consulted to assess the respective direction of gaze of the ride patron relative to the sled at each waypoint. … the method includes displaying the viewing script for viewing by the ride patron, the displayed viewing script being selected in coordination with an assessment of the generated data set, whereby the viewing script [‘to-be-presented image data’] viewed by the ride patron is coordinated with any changes in the direction of gaze of the ride patron during the travel of the sled along the event path.”); and 
transmit the to-be-presented image data to said 20display device (DAVIS; FIG. 22; Col. 11, Lines 53-58; “Headset move capture camera data is inputted into a VR interpretation engine to … coordinate the display of VR scenery environment 236 with the head-turning movements of the ride patron. … a controller 250 which includes a processor 252 is in data communication 242 with VR headset 222.”); 
wherein said display device is configured to generate and present a series of images to the user wearing the display device based on the to-be-presented image data, the series of image composing a projection video that constitutes a part 25of a simulated environment reflecting the specific environment (DAVIS; FIG. 22; Col. 13, Lines 28-33; “The ride system … includes a display arrangement 222 for displaying … VR scenery environment 236 to the ride patron 138 during a ride event, wherein this component of the ride system [is] … the virtual reality sub-system including a headset to be worn on the head of the ride patron.”). 



DAVIS does not explicitly disclose a carrier simulating movement of a vehicle, or that the carrier is disposed on a motion simulator, which BLUM discloses (BLUM; ¶ 0016; “… the computer graphics generation system may render the AR/VR graphical images to the electronic goggles based on … the position or location of a ride passenger vehicle [‘carrier’] along the tracks of a rollercoaster during a cycle of a thrill ride, a predetermined distance traveled by the passenger ride vehicle during a cycle of the thrill ride, or after a predetermined lapse of time in the cycle of the thrill ride. … by using the electronic goggles and the graphics generation system to create an AR …, a VR …, or mixed reality experience, the electronic goggles and the computer graphics generation system may enhance the thrill factor of the thrill ride, and, by extension, may enhance the experience of the ride passengers as they ride the thrill ride [‘motion simulator’].” ¶ 0020; “… the electronic goggles 34 [are] wearable electronic devices that … create an AR experience [or] a VR … experience to enhance the thrill factor of the thrill ride 12, and, by extension, the experience of the ride passengers … while on the thrill ride 12. … the electronic goggles 34” ¶ 0030; “… the graphics generation system 32 … generates the AR/VR graphical images 45 at a time in which the passenger ride vehicle 20 [‘carrier’] crosses at a predetermined point along the tracks 18. Thus, … the graphics generation system 32 may use the received position data, point of view data, motion data along with GPS data or geographical informational systems (GIS) data [‘current state of the carrier’] to derive an illumination map of … the thrill ride 12 and tracks 18, as well as the immediate environment surrounding the thrill ride 12 for the entire cycle of the thrill ride 12. The graphics generation system 32 may then use the map to introduce the AR/VR graphical images 45 at certain predetermined points (e.g., points based on location, distance, or time) as the passenger ride vehicle 24 traverses the tracks 18 [‘while the carrier is in motion’]. … the video … data captured via the cameras [is] used … to determine the points of location of the ride vehicle 20 and when to introduce the AR/VR graphical images 45 [‘obtaining to-be-presented image data in a specific environment according to the current state of the carrier’]. … the graphics generation system 32 may perform … geometric recognition algorithms (e.g., shape or object recognition) or photometric recognition algorithms (e.g., face recognition or specific object recognition) to determine the position or location of the ride vehicle 20 as well as the viewing position of the ride passengers …” ¶ 0041; “… graphics generation system 32 … renders the AR/VR graphical images to the electronic goggles based on … the position or location of the passenger ride vehicle along the tracks [‘simulating movement of a vehicle’] at any given time during a cycle of the thrill ride, a predetermined distance traveled by the passenger ride vehicle during a cycle of the thrill ride …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method and the system for generating a projection video for a user on a carrier of DAVIS to include the carrier simulating movement of a vehicle and the disclosure that the carrier is disposed on a motion simulator of BLUM. The motivation for this modification could have been enhancing the thrill factor for the ride passengers of the thrill ride instead of having a physical view of only the actual environment of the thrill ride, which is accomplished by providing the ride passengers with an augmented reality (AR) experience or a virtual reality (VR) experience as the ride vehicle traverses the physical environment of the thrill ride.
Regarding claim 2 and claim 7, DAVIS-BLUM disclose the method of Claim 1 and the system of Claim 6, wherein said display device includes an orientation detector, and said processor of said computer device is configured to determine the estimated eyesight direction of the user by:  5
obtaining orientation data from said orientation detector of said display device worn by the user (BLUM; ¶ 0020; “… the electronic goggles 34 [are] wearable electronic devices that … create an AR experience [or] a VR … experience to enhance the thrill factor of the thrill ride 12, and, by extension, the experience of the ride passengers … while on the thrill ride 12. … the electronic goggles 34 [‘display device worn by the user’] … include a number of orientation and position sensors (e.g., accelerometers, magnetometers, gyroscopes [‘orientation detector’], Global Positioning System [GPS] receivers) that … track the position, orientation [‘obtaining orientation data’], and motion of the ride passengers … during a cycle of the thrill ride 12.”); and 
calculating the estimated eyesight direction based on the orientation data (BLUM; ¶ 0025; “… computer graphics generation system 32, which … includes … processor 46 … and a memory 47, may process the real-time video data … and orientation and position data and/or point of view data received from the electronic goggles 34 or the monitoring system 33. … computer graphics generation system 32 … uses this data to generate a frame of reference to register the real-time video data with the generated real-world images 44 and the AR/VR graphical images 45. … using the frame of reference generated based on the orientation data, position data, point of view data, motion tracking data, … graphics generation system 32 … renders a view of the real-world images 44 that is [spatiotemporally] commensurate with what the respective ride passengers … would perceive if not wearing the electronic goggles 34. The graphics generation system 32 … constantly updates (e.g., in real-time) the rendering of the real-world images to reflect change in respective orientation, position, and/or motion of the respective … ride passengers …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of Claim 1 and the system of Claim 6 of DAVIS-BLUM to include the obtaining orientation data from said orientation detector of said display device worn by the user and the calculating the estimated eyesight direction based on the orientation data of BLUM. The motivation for this modification could have been to achieve a personalized, spatiotemporal alignment of virtual graphics that are correlated to a physical environment and/or physical locomotion to enhance the experience of a physical vehicle that is traversing through a simulated ride.
Regarding claim 3 and claim 8, DAVIS-BLUM disclose the method of Claim 2 and the system of Claim 7, wherein said processor of said computer device is configured to determine the current state of the carrier by determining a location and  of the carrier as projected in the specific environment (BLUM; ¶ 0020; “… the electronic goggles 34 may include a number of orientation and position sensors (e.g., accelerometers [The Examiner asserts that an accelerometer is capable of ‘determining linear movement’ as it can track positional change over time, in at least one but sometimes up to three dimensions.], magnetometers, gyroscopes, Global Positioning System [GPS] receivers) that may be used to track the position, orientation, and motion of the ride passengers 22, 24, 26, 28 during a cycle of the thrill ride 12.” ¶ 0030; “… graphics generation system 32 … generates the AR/VR graphical images 45 at a time in which the passenger ride vehicle 20 crosses at a predetermined point along the tracks 18. … the graphics generation system 32 may use the received position data, point of view data, motion data along with GPS data or geographical informational systems (GIS) data to derive an illumination map of … the thrill ride 12 and tracks 18, as well as the immediate environment surrounding the thrill ride [‘as projected in the specific environment’] 12 for the entire cycle of the thrill ride 12.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of Claim 2 and the system of Claim 7 of DAVIS-BLUM to include the determining the current state of the carrier by determining a location and a linear movement of the carrier as projected in the specific environment of BLUM. The motivation for this modification could have been to achieve a personalized, spatiotemporal alignment of virtual graphics that are correlated to a physical environment and/or physical locomotion to enhance the experience of a physical vehicle that is traversing through a simulated ride.
Regarding claim 4, DAVIS-BLUM disclose the method of Claim 3, the display device further 10including a processor and a data storage that stores therein an environment model (BLUM; FIG. 2; ¶ 0022; “… to support the creation of the environment 30, the electronic goggles 34 … include … a processor 35 and a memory 36. The processor 35 may be operatively coupled to the memory 36 to execute instructions for carrying out the … generating real-world images 44 merged with … AR/VR images 45 …”) that includes environment data constituting the specific environment (BLUM; FIG. 4; ¶ 0038; “The process 64 … concludes with the processor 46 transmitting (block 72) the overlaid [AR] or [VR] image data (e.g., AR/VR images 45) along with the real-world environment data (e.g., real-world images 44) to be displayed on the displays 37, 38 of the electronic goggles 34 …”), wherein: 
the step of obtaining to-be-presented image data includes the processor accessing the environment model 15to obtain a part of the environment data that corresponds with the estimated eyesight direction and the location and the orientation of the carrier as projected in the specific environment, and using the part of the environment data as the to-be-presented image data (BLUM; FIG. 2; ¶ 0030; “… graphics generation system 32 … generates the AR/VR graphical images 45 at a time in which the passenger ride vehicle 20 crosses at a predetermined point along the tracks 18. … the graphics generation system 32 may use the received position data, point of view data [‘estimated eyesight direction’], motion data along with GPS data or geographical informational systems (GIS) data to derive an illumination map of … the thrill ride 12 and tracks 18, as well as the immediate environment surrounding the thrill ride 12 [‘obtain a part of the environment data’] for the entire cycle of the thrill ride 12. The graphics generation system 32 may then use the map to introduce the AR/VR graphical images 45 [‘using the part of the environment data as the to-be-presented image data’] at certain predetermined points (e.g., points based on location, distance, or time) as the passenger ride vehicle 24 traverses the tracks 18. … the video or image data captured via the cameras 40, 42 may be used by the graphics generation system 32 to determine the points of location of the ride vehicle 20 [‘location and the orientation of the carrier’] and when to introduce the AR/VR graphical images 45. … the graphics generation system 32 may perform … geometric recognition algorithms (e.g., shape or object recognition) or photometric recognition algorithms (e.g., face recognition or specific object recognition) to determine the position or location of the ride vehicle 20 as well as the viewing position of the ride passengers”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of Claim 3 of DAVIS-BLUM to include the various limitations of BLUM. The motivation for this modification could have been to achieve a personalized, spatiotemporal alignment of virtual graphics that are correlated to a physical environment and/or physical locomotion to enhance the experience of a physical vehicle that is traversing through a simulated ride.
Regarding claim 5, DAVIS-BLUM disclose the method of Claim 3, the display device being in communication with a computer device (BLUM; FIG. 2; ¶ 0010; “FIG. 2 is an illustration of … augmented reality (AR) or virtual reality (VR) goggles [‘display device’] and a computer graphics generation system …”), the computer device including processor and a data storage that stores therein a software program (BLUM; FIG. 2; ¶ 0022; “… to support the creation of the environment 30, the electronic goggles 34 … include … a processor 35 and a memory 36. The processor 35 may be operatively coupled to the memory 36 to execute instructions for carrying out the … generating real-world images 44 merged with … AR/VR images 45 … These instructions may be encoded in programs or code stored in a tangible non-transitory computer-readable medium, such as the memory 36 …”) and an environment model 25constituting the specific environment (BLUM; FIG. 4; ¶ 0038; “The process 64 … concludes with the processor 46 transmitting (block 72) the overlaid augmented or virtual reality image data (e.g., AR/VR images 45) along with the real-world environment data (e.g., real-world images 44) to be displayed on the displays 37, 38 of the electronic goggles 34 …”), … ([See the rejection of Claim 4 for the rationale for the rejection of the similar claim limitations recited herein.]).
Regarding claim 9, DAVIS-BLUM disclose the system of Claim 6, wherein said computer device further includes a data storage that stores therein a software program (BLUM; FIG. 2; ¶ 0022) and an environment model constituting the specific environment, and wherein said processor 20is configured to obtain the to-be-presented image data (BLUM; FIG. 4; ¶ 0038) by … ([See the rejection of Claim 4 for the rationale for the rejection of the similar claim limitations recited herein.]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                     

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619